985 So. 2d 1223 (2008)
Julio BAEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-2758.
District Court of Appeal of Florida, Third District.
July 16, 2008.
*1224 Julio Baez, in proper person.
Bill McCollum, Attorney General, and Lane Hodes, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and SHEPHERD and LAGOA, JJ.
LAGOA, Judge.
Appellant Julio Baez ("Baez") appeals from the trial court's order denying his Motion to Strike the State's Motion to Declare Defendant a Sexual Predator Offender pursuant to section 775.21, Florida Statutes (2007). Because we find that this is a non-final, non-appealable order, we dismiss the appeal for lack of jurisdiction.
Baez pled guilty to four counts of sexual battery on a minor by an adult and pled guilty to two counts of lewd and lascivious molestation on a child under twelve. Prior to the sentencing hearing, the State filed a motion to declare defendant a sexual predator offender pursuant to section 775.21, Florida Statutes (2007). The trial court sentenced Baez to ten years in state prison, and also declared Baez a sexual predator pursuant to section 775.21. Subsequent to his sentencing, Baez filed his Motion to Strike. In addition to requesting that the trial court strike the State's motion, Baez requested, in the alternative, that the trial court convert the proceedings to a civil matter pursuant to Florida Rule of Civil Procedure 1.540, or grant him leave to file a Rule 3.850 motion in order to challenge the guilty plea. The trial court denied Baez's motion and this appeal followed.
Because the order on appeal does not fall within any of the enumerated categories of appealable non-final orders found in Florida Rule of Appellate Procedure 9.130 or 9.140(b), we dismiss the appeal for lack of jurisdiction.